 188DECISIONSOF NATIONALLABOR RELATIONS BOARDMedicalManors,Inc., d/b/a Community Convales-cent Hospital and Community Convalescent East'andHospital and InstitutionalWorkers'Union,Local 250,Service Employees International Union,AFL,CIO. Case 20-CA-7190January 10, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn June 21, 1972, Administrative Law Judge2Herman Marx issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedlimited cross-exceptions and an answering brief. TheRespondent filed exceptions and a supporting brief,and an answering brief to the General Counsel'slimited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Medical Manors,Inc., d/b/a Community Convalescent Hospital andCommunity Convalescent East, Vallejo, California,its officers,agents,successors, and assigns, shall takethe action set forth in the said recommended Order.1Respondent's name appears as amended at the heanng.2The title of "Trial Exammer"was changed to "Administrative LawJudge"effective August 19, 1972.TRIALEXAMINER'SDECISIONSTATEMENT OF THE CASEHERMAN MARx,TrialExaminer:The complaint, asamended,alleges that a labor organization,Hospital andInstitutionalWorkers'Union, Local250, ServiceEmploy-ees InternationalUnion, AFL-CIO (herein the Union) is,and has been at all material times,the duly designatedbargaining representative of a unit of employees in theIThecaption appears as amended at the hearing in this proceeding..129 U.S.C Sec. 158(aX5)and (1).3 The complaintwas issuedon February 25, 1972,was amended at thehearing in this proceeding,and is basedupona charge filedby the Union onDecember 27, 1971. Copiesof the complaint and of the charge have beenemploy of the Respondent,Medical Manors, Inc., d/b/aCommunity Convalescent Hospital(hereinRespondentWest),and of another unit of employees in the employ ofthe Respondent,Community Convalescent East1 (hereinRespondent East);and that each Respondent has refusedto bargain collectively with the Union regarding the termsand conditions of employment of the said employees ofsuchRespondent;and that by its said conduct eachRespondent has violated Sections 8(a)(5) and 8(a)(1) of theNational LaborRelationsAct (herein the Act).2The Respondents have jointly filed an answer denying,in substance,that they committed the unfair laborpractices imputed to them in the complaint.3Upon the entire record of a hearing on the issues, heldbeforeme as duly designated Trial Examiner, and myobservationof the witnesses,and having read andconsidered the briefs filed with me since the hearing, Imake the following findings of fact:FINDINGS OF FACTI.NATURE OF EACH RESPONDENT'S BUSINESS;JURISDICTION OF THE BOARDRespondentWestand Respondent East areCaliforniacorporations.Each operates a separate convalescenthospital forprofit in Vallejo, California, that of Respon-dentManors being knownas Community ConvalescentHospitalWest (also calledtheWestHospital herein), andthat of Respondent East as CommunityConvalescent East(also called the East Hospital herein).Each Respondentemploys individuals in the operation of its said enterprise;and is, and has been at all material times, an employerwithin the meaning of Section2(2) of the Act.In the course and conduct of its said businessduring theyear immediately preceding the issuanceof the complaint,each Respondent has received gross revenue in excess of$100,000,and has purchased and receivedgoods valued inexcess of $10,000 from suppliersin California who hadreceived the said goodsdirectly fromsourceslocatedoutside the said State.By reason of itspurchase and receiptof such goods, each Respondent is, and has been at allmaterial times,engaged in interstate commerce, and inoperations affecting such commerce,within themeaning ofSections2(6) and 2(7) of the Act. Accordingly, the Boardhas jurisdictionover thesubject matter of thisproceeding.11.THELABOR ORGANIZATION INVOLVEDThe Unionis now,and has been at all material times, alabor organization within the meaningof Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Prefatory StatementAlthough the West and East Hospitals are owned byduly served upon the Respondents.Pursuant to noticeduly served by theGeneral Counselof theNational LaborRelations Board uponthe Unionand the Respondents, a hearing was held on the issueson April 20, 1972, atSan Francisco,California.201NLRB No. 27 COMMUNITY CONVALESCENT HOSPITALseparate corporations, both hospital facilities are managedby an individual, Adeline G. lidy, who has the title ofAdministrator, whose managerial functions have includednegotiations with the Union regarding terms and condi-tions of employment at both hospitals, and who has beenat all material times, as the answer admits, "an agent ofRespondents, acting on their behalf, within the meaning ofSection 2(13) of the Act, and . . . a supervisor ofRespondents within the meaning of Section 2(11) of theAct."Mrs. Lidy is also a member of the California StateBar, and, as she testified in effect, has practiced law for asubstantial number of years.4On June 19, 1968, the National Labor Relations Board(herein the Board) certified the Union as the exclusivecollective-bargaining representative of a bargaining unit attheWest Hospital, consisting, in the language of thecomplaint, of "[a]ll housekeeping, dietary, and nursingdepartment employees, including licensed vocationalnurses, nurses' aides, maids, janitors, laundry employeesandmaintenance employees employed at CommunityConvalescentHospital;excludingregisterednurses,guards, watchmen and supervisors as defined in the Act."The unit thus described is, and has been at all materialtimes,appropriate for the purposes of collective bargain-ing,within the meaning of Section 9(b) of the Act.On July 29, 1968, the Board certified the Union as theexclusive collective bargaining representative of a bargain-ing unit at the East Hospital, consisting of "[a]ll house-keeping, dietary, and nursing department employees, includ-ing licensed vocational nurses, nurses' aides,maids,janitors, laundry employees and maintenance employeesemployed at Community Convalescent East; excludingregistered nurses, guards, watchmen and supervisors asdefined in the Act." This unit, too, is, and has been at allmaterial times, appropriate for the purposes of collectivebargaining, within the meaning of Section 9(b) of the Act .5On October 1, 1968, the Union and Respondent West(under the name of Community Convalescent Hospital)entered into a collective bargaining agreement (herein the1968 contract) affecting the employees in the relevant unitat the West Hospital. The contract included provisions forunion membership as a condition of employment, and fora checkoff of union dues; stated that the "Employer agreestocover all eligible employees with a group healthinsurance plan," evenly share the premium cost with eachcovered employee until the third year of the contract term,and for that year bear the full cost of the program; andspecified that the contract was to remain in effect until July31, 1971, and "from year to year thereafter," subject to aright by either party to serve written notice upon the otherat least 60 days prior to July 31, 1971, or any subsequentMrs. Lidytestified that she has practiced law "for moreyears than[counsel for the GeneralCounsel hasI lived.SEach unit definition set forth above differs slightly,but immaterially,from the unit language used in the applicable certification. In describing theunits, I have drawn on admitted allegations of the complaint. It may benoted,too, that at the timeof thesecond certificationdescribed above, theoperator of the East Hospital was an enterprise named Springtown ManorConvalescent Hospital.Mrs Lidy purchasedthe hospitalinNovember1968, and thereafter transferred it to Respondent East which is now, andhas been atallmaterial times, the employer of the employees in the relevantunit.The changes in ownership since the certification do not materiallyaffect anyissuein this proceeding.189anniversary date, of its desire to terminate or amend any ofthe contract terms.The employees in the East Hospital unit also became thesubjectof contract terms on June 23, 1969, whenRespondent East and the Union entered into a collective-bargainingagreement(herein the 1969 contract). In allmaterial respects, that contract contained the same termsas the other with respect to group health insurance (exceptthat Respondent East was toassume thefull premium costfor the second year of the contract), dues checkoff, unionmembership, and notice of termination or amendment(except that subject to the notice provisions, the FastHospital contractwas to remainin effect until September,30, 1971, and "from year toyearthereafter").At the time of the execution of the agreement applicableto it, each Respondent was a member of, and representedfor collective-bargaining purposes by, an organization ofemployers known as California Association of Employers(hereinCAE), and each agreement was signed by thatorganization on behalf of its principal.Implementation of the contractual health insuranceprovisions was delayed until March 1970 when a relativelysmall number of the unit employees (whether at one orboth hospitals does not appear) were covered by a groupinsuranceplanmaintained by CAE for the use of itsmembers. The premium cost for each covered employeewas $6.90 per month.In her testimony, Mrs. Lidy offered an explanation forthe delay and limited participation to the effect that she"believe[s ]" that the CAE plan requires participation of atleast five employees of a given employer as a condition ofeligibility for group coverage; that most of the employeesinboth units have other coverage or other availablemedical care and therefore declined management offers toprovide them with the CAE insurance; and that it was notuntilMarch 1970 that enough employees (5 or little moreout of a total of some 44 in both units, according to thesenseof the evidence) accepted coverage in the CAEprogram .6B.The Alleged Refusals To BargainAt some unspecified point shortly before July 29, 1971,both Respondents notified CAE that they were withdraw-ing from that organization and no longer desired itsservices, and CAE did not thereafter serve as the collective-bargaining representative of either Respondent.On July 29, 1971,7 in the course of negotiations begun onthat date between the Union and Respondent West for "anew collective bargainingagreement" covering the WestHospital unit employees, the Union submitted to Respon-6 Judgingby a brochure of the CAEplan in evidence(Jt. Exh 3), Mrs.Lidy'sasserted belief that as a condition of participation in the plan anemployer must enroll at least five employees in it is inaccurate.As set forthin the exhibit,membersof CAE "are entitled to participate" if they have"three or more eligible employees-including owners and partners"; and"[i If employee contributions are required,at least 75 per cent of the eligibleemployees must elect coverage."Mrs. Lidyoffered no reconciliation of thispercentage enrollment requirement with the fact that a much smallerpercentage enrolled.In any event,in the absence of contradiction, I accepther testimony regarding management efforts to enroll employees in theCAE plan andthe number of employeescovered by it7Unless otherwise specified, all dates mentionedbelow occurred in 1971. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDdent West "a written proposal for contract changes." Thisincluded a provision that "employees have the option oftaking the employer's group insurance plan [not elaboratedfurther, but meaning,perhaps, the CAEcoverage]or elsethe Kaiser plan, the entire cost of either program to be paidby the employer." As one may fairly infer, the allusion tothe "Kaiser plan" referred to medical,hospital, and relatedfacilities provided by Kaiser Foundation Health Plan, Inc.(hereinKaiser).The record does not indicate whatresponse, if any, was made at the July 29 meeting byRespondent West to the written proposal,but it is evidentfrom the course of later events thatit didnot agree to anyof the suggested changes at the meeting.8On August 3, CAE notified the Respondents, by letteraddressed to Mrs.Lidy,that in view of their termination ofmembershipinCAE,that organization,would, as ofSeptember 1, discontinue the group insurance coveringemployees of the Respondents. At the time of thenotification, only three such employees were enrolled inthe CAE plan.The Respondents had carried Kaiser plan coverage fortheir supervisory and management personnel since Novem-ber 1970, and shortly after receipt of the cancellationnotice from CAE, the Respondents enrolled two of thethree employees affected by the cancellation in the Kaiserplan. The third had expressed a wish to withdraw from theCAE plan, and, according to the sense of Mrs. Lidy'stestimony,that was the reason for the omission to enrollthe employee in the Kaiser plan. The premium cost for theKaiser plan coverage is $16.40 per month for each coveredemployee,^ and has been paid by the Respondents.9Neither Respondent consulted with the Union concern-ing the coverage change, nor gave it any advance notice ofany intention to make the change.So far as appears,the next negotiating meeting was heldon September 21. The Union's representatives included itspresident,John Ring,and the Respondents were represent-ed by an attorney, J. Richard Thesing,who also appearsfor them in this proceeding. The Union had served a "60-day reopening notice" (not further elaborated) on August 1regarding the East Hospital contract, and either at theSeptember 21 meeting or earlier submitted to RespondentEast a proposed new contract for the East Hospital unit,the terms of which, including those pertaining to grouphealth insurance, were identical with those previouslyproposed for the West Hospital unit. The Union also madean oral proposal at the meeting that "employees [in bothunits, as I infer]be given the option of selecting the Kaiserplan," although it was still unaware of the change incoverage and the enrollment of the two employees in theKaiser plan. The Respondents rejected that and thepending written proposals to the same effect. Apart from ageneralization byMrs.Lidy inher testimony that theRespondents rejected all proposals by the Union that8Apart fromthe quoted insurance proposal and a suggestion by theUnion at the meeting (reiterated subsequently to both Respondents) that asingle contractcover boththeWest and East Hospital units, details of thecontract terms proposedby the Uniondo not appear.The proposals that asingle contract cover both units-rejectedby bothRespondents in thecourse of negotiations-do not materially affect the issues.9Mrs.Lidydoes not say in so many words that the Respondents have,.were going to cost. . .more money,"itdoes not appearwhat other actions were taken at the meeting.The negotiating parties held several meetings betweenSeptember 21 and December 1, but the record is silent asto details of what took place,although it is clear from thecourse of subsequent events that issues between the parties,including the Union's group health insurance proposals,remained unresolved as of December 1.During the second week in December, an employee inthe East Hospital unit, Ethel Talley, solicited members ofthat unit to sign the following petition:"We the under-signed employees of Community Convalescent East,hereby submit this petition for withdrawal of Union ShopAuthority." A majority-14 of 27--of the employees in theunit subscribed their names to the petition during theweek.10 (For convenience of discussion,the document willbe referredto belowon occasion as the East Deauthoriza-tion Petition.)Mrs.Talleytestified that after she secured the signa-tures, she brought the petition to the Board's San FranciscoRegional Office where she was told that "the heading onthat was wrong"(for initiating a proceeding to decertifythe Union, according to the sense of her testimony); thaton the following day she placed the petition on Mrs.Lidy'sdesk;and that she has never discussed the petition withMrs. Lidy.When the petition was placed there and when it came toMrs. Lidy's attention is unclear.Substantially all that Mrs.Lidy's testimony yields on that score is that it came to herattention, together with a similar petition affecting theWest Hospital unit, "[p]robably" prior to December 22(the date on which the Respondents broke off contractnegotiationswith the Unionin circumstancesthatwillpresently appear).Mrs. Talley says that she brought thesigned petition to the Board's office about November 26,and placed it on Mrs. Lidy's desk the next day, but thesignatures on the document all bear dates in the secondweek in December. Mrs. Lidy does not say how thepetition came to her attention,nor when, except for herclaim that it was "probably" before December 22.In any case,during the second week in December, also,an employee named Patricia Simmons,who works in bothhospitals, solicited and secured signaturesof 12 of the 17employees in theWest Hospital unit to an almostidentically worded petition. (For convenience of identifica-tion,this document will be referred to below on occasionas the West Deauthorization Petition.) The origin of thispetition and the route it took to Mrs. Lidy's attention areobscure.She claims that she found it on her desk,and thatthatwas "[p]robably" prior to December 22, but Mrs.Simmons, who was calledby theRespondents,makes nosuch claim.ii Stating that she prepared the petition, usingwording supplied to her by Mrs. Talley, Mrs. Simmonstestified that after she secured the signatures, she turnedthepetitionover toMrs.Talley,who subsequentlyabsorbed the total premium cost of Kaiser coverage for the two employees,but the sense of her testimony is to that effect.io I infer the period of execution of the petition from the dates oppositethe names of the signatories.iiThe West Deauthorization Petition should not be confused with acopy of a petition"to decertify" the Union,which Mrs.Simmons says sheplaced on Mrs. Lidy's desk in January 1972 COMMUNITY CONVALESCENT HOSPITALinformed her that the Board's San Francisco office hadsaid that the wording was unsuitable (for a decertificationproceeding, presumably). But Mrs. Talley, also called as awitness for the Respondents, in effect contradicts this withtestimony that she knows nothing of the West Deauthori-zationj Petition, and "'had, nothing to do with that."On December 22, either prior to, or during the course of,a scheduled negotiating meeting between Mr. Ring andMr. Thesing, Mrs. Lidy had a telephone conversation withMr. Thesing, in which she informed him of the existence ofthe two petitions, and read the body of at least the onepertaining to the West Hospital. Mr. Thesing then told Mr.Ring at the meeting that. Mrs. Lidy "had been showndecertification petitions from a majority of the employeesof the hospitals."As stipulated at the hearing, theRespondents "then refused" (apparently throughMr.Thesing),and have since continued"to refuse to meet orbargain" with the Union on the basis of the East and WestDeauthorization Petitions.As is evident from the language of the two documents,they are not "decertification petitions," although termedsuchbyMr.Thesing in his bargaining refusal at themeeting, but, in any event, the East and West Deauthoriza-tionPetitions should not be confused with two otherdocuments in evidence, each of which, according to itsterms, is a petition "to decertify" the Union, one applicableto the East Hospital (and called herein the East Decertifi-cation Petition), and the other to the West Hospital (andcalled herein the West Decertification Petition). Each bearsthe signatures of a majority of the relevant unit, andjudging by the dates respectively set forth opposite thesignatures,each was signed during the third and fourthweeks in December.Mrs.Talley secured the signatures for the East Decerti-fication Petition after she had been informed by a Boardagent that the wording of the previous petition circulatedby her was "wrong," and she mailed the second petition,together with a completed Board form of petition request-ing decertification of the Union,to the Board's SanFrancisco Regional Office on December 30.Mrs.Simmons secured the signatures on the WestDecertificationPetition,doing so, according to hertestimony, because she had been told by Mrs. Talley thatthewording on the prior petition was unsuitable. Mrs.Simmons mailed the West Decertification Petition to theBoard's San Francisco Regional Office on January 12,1972, enclosing with it a completed Board form of petitionseeking decertification of the Union.While the record does not explicitly reflect any disposi-tion by the Board of the Decertification Petitions andrelatedmaterial, as is evident from the very pendency ofthe instant proceeding,the Union has not been decertifiedby theBoard as the bargaining representative of either ofthe units involved here.C.Discussionof theIssues;Concluding FindingsThe questions presented for resolution are (1) whetherthe unilateral change of insurance coverage to the Kaiser12WisconsinSouthernGas Company,173 NLRB 480,483;ConnecticutLight & Power Co,196 NLRB No. 149191Plan constituted an unlawful refusal to bargain; (2)whether the rejection of the Union's contract proposals togive the employees an option of Kaiser Plan coverage wassimilarly unlawful; and (3) whether the refusal to bargainon December 22, and since, was unlawful.On the first issue, the Respondents, pointing to thelanguageof the 1968 and 1969 contracts that the"Employer agrees to cover all eligible employees with aGroup Health Insurance plan ...," assert that these termsvested them with discretion to choose the plan or, in otherwords, that the Union, for the contract periods, had"bargained away" its right to be consulted about thechoice;and, so the argument runs,in choosing the Kaiserplan to replace the cancelled CAE coverage for the twoemployees as of September 1, 1971, the Respondents didno more than exercise a right given them by the contractlanguage.But the underlying assumption that the Union had"bargained away" its right of consultation is erroneous.The scope of health insurance coverage and the carrierused can be of substantial importance to the partiesconcerned, and such matters are mandatory subjects ofbargaining,whether or not the employer assumes the fullcost of the plan.12And itis similarly well established that abargaining representative'swaiver of a right to bargain onamandatory bargaining subject must be "clear andunmistakable."13There is no evidence that the name orscope of any plan was even discussed in the negotiationsthat resulted in the 1968 or 1969 contracts, and there is nolanguage of waiver in the relevant contractual provisions.Reading these literally,it is at least as reasonable to saythat they left open the subject of choice of a plan as it is tosay that they foreclosed the Union's participation in thechoice.Nor do I find such a waiver in the fact that the Unionneither requested bargaining on the choice prior to July 29,1971, nor raised any objection before that date to thechoice made. At best, it acquiesced in the choice of CAE,but there was nothing in such acquiescence nor in therelevant contract terms to preclude it from terminating itsconsent and seeking a voice for the employees thenceforthin the choice of coverage.One need not decide here whether a unilateral coveragechange would have been unlawful in the absence of somenotice by the Union to the Respondents that it wished togive the employees such a voice, for the fact is that theRespondents were on notice well before September1, 1971,the effective date of the Kaiser plan coverage,that theUnion wasseekingsome participation by the employees inthe choice of coverage. As regards the West Hospital unit,themanagement had such a notice, by reason of theproposed "new" contract, as early as July 29, 1971, somedays before CAE informed Mrs. Lidy of its intention tocancel the existing coverage. The precise date of thesubmission of a similar proposed "new" contract for theEastHospitalunit does not appear,but particularlybearing in mind thatMrs. Lidy isthe administrator of bothhospitals(controlling the affairs of both Respondents, as isevident from her testimony that in the 1971 negotiations13E.gN.LR B. v. Item Co.,220 F.2d 956, 958 (C.A. 5), cert.denied 350U.S. 836;Borden,Inc.,196 NLRBNo. 172. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Union she rejected "all itemsthat were going tocost me any more money"), that both Respondents had forsome years been subject to practically identical collective-bargaining contract terms, and that one of them, Respon-dentWest, was, already on notice that the Union wasseeking "new" contractualinsuranceprovisions, it isreasonable to treat the "60-day reopener notice" served onRespondent East on August 1 as a notification that theUnion was seeking similar "new" terms for the EastHospital unit.14 The sum of the matter is that at the timewhen the Respondents made the change to Kaiser plancoverage, they were on notice that the Union desired, bybargaining, to give the employees in both units a voice inthe choice of a health insurance plan, as reflected in thewritten contract proposal of July 29, 1971.In the circumstances presented, the Respori fients had aduty to consult with the Union before changing the healthinsurance coverage of the employees in question to theKaiser plan, and their failure to do so amounted to arejection of the collective-bargaining principle.15 Thus Ifind that by their unilateral action in changing to theKaiser health plan, the Respondents refused to bargainwith the Union in violation of Section 8(a)(5) of the Act,and interfered with, restrained, and coerced employees inthe exercise of rights guaranteed them by Section 7 of theAct, thus violating Section 8(axl) of the statute.16However, I reach a different result on the GeneralCounsel's position that the Respondents' rejection of theUnion's contract proposals to give the employees theoption of choosing the Kaiser plan coverage was unlawful.Except for these proposals, the terms of the proposed"new" agreements are not in evidence, but judging by the1968 and 1969 contracts, it is fairto assumethat theproposed replacements for these covered a wide range ofsubjects, including such mattersas wages,hours of work,union security, shift differentials, vacations, and sick leave.Yet except for the rejection of the relevant healthinsuranceproposals, and a generalization by Mrs. Lidy that sherejected "all items that were going to cost [her] any moremoney," the record is barren of any evidence of what wassaid at any of the negotiatingmeetingsregarding the14To treatthe Respondents as separate employers appears to me to havean artificial cast, taking into account the fact that both hospitalsare subjectto the same overall management and control in the personofMrs. Lidy,that, as one mayfairlyinfer, she sets personnel and labor relations policy(including the choice of health insurance coverage)for both enterprises, thatthe two bargaining units involved are identical in definition,that at leastone employee,Patricia Simmons, works interchangeably in both hospitals (afact that suggeststhe possibilitythat othersdo so,too), and that bothRespondentsactedin concert in the most recent negotiations,takingpositions in common,includinga jointrefusal to bargain at the December22 meeting,through a single representative,Mr Thesing.However,I see noneed for the purposes of this proceeding to decide whether the Respondents,notwithstanding the separate certifications,constitute a single employer, norwhether the employees affectedby thecertifications should be treated as amultiemployer bargaining unit15 I disagree with a positionby theRespondents,intimated rather thanexpressed in theirbrief,that the Boardshouldstay its hand with respect tothe issue of the legality of the unilateral coverage change because the Unionhas not utilized grievance and arbitration provisions of the 1968 and 1969contracts to secure a determination of the propriety of the action.One neednot examine this contention in the light of the fact that both contracts haveexpired for, apart from the fact that there are other bargaining issues in thecase to which the grievance and arbitration provisions cannot possiblyapply,theRespondents'position appears to me to be incompatible withproposed contract terms. By its very nature, bargainingoften involves an accommodation of opposed positions, aconcession in onearea inreturn for abandonment orrelaxation of position in another, and, given the poverty ofthe record on the many contractual items that must havebeen up for discussion in the negotiations,an assessment ofthe legality of the rejection of the relevant health insuranceproposals would be nothing more thana guess.On that score, I do not share the General Counsel's viewthat the Respondents' provision of Kaiser plan coveragefor two employees, while rejecting the proposals that allunit employees be permitted to choose it, establishes thatthe rejection was in bad faith and thus amounted to anunlawful refusal to bargain. By the time of the coveragechange, the 1968 contract had expired; a "60-day reopen-ing notice" (or, as I infer, a notice of termination)addressed to the 1969 contract had been served,17 and,obviously, there is a large difference between the economicundertaking involved in the Kaiser plan coverage for twoemployees in that contractual setting and a commitment,sought by the "new" contract proposals, to make thatcoverage available for all unit employees for the proposed"new" contract period (not spelled out in the record, but,judging by the 1968 and 1969 contracts, probably coveringa span of years).In sum, although the unilateral coverage change for thetwo employees violated the Respondent's bargainingobligation, in the absence of more information than theevidence contains on the content and course of thenegotiations, the record will not support a finding that therejection of the contract proposals for optional Kaiser plancoverage was rooted in bad faith rather than a legitimateconcern for cost, as Mrs. Lidy in effect claims.Turning to the third issue-the legality of the admittedrefusal to bargain on and since December 22, 1971-therecord reflects some oddities about the West and EastDeauthorizationPetitions,upon which the bargainingrefusal was based. Thus it seems odd that Mrs. Talley andMrs. Simmons would place their respective petitions onMrs. Lidy's desk without saying anything to her about thematter, and stranger still that Mrs. Lidy should claim thattheir admitted refusal to recognize and deal with the Union sinceDecember22, 1971, as the bargaining representative of the employees. In short, I findtheBoard'spolicyof abstention from assertion of its jurisdiction, asdescribed inCollyer InsulatedWire,192 NLRB No. 150, to be inappositehereisThe recorddoes not specify in which of the two hospitals the twoemployees affected by the change worked,nor whetherthey,like PatriciaSimmons,worked in both,but that does not preclude the findingthat bothRespondents violated the Act as a result of the unilateral change. Referringto the coverage change,the parties expressly stipulatedat the hearing that"Respondentsimplemented the Kaiser Foundation Health Plan, CoverageB, effective September1,1971,for twoof the three bargaining unitemployees..." (emphasis added).The stipulation warrants an inferencethat at the time of the change there was an employment relationshipbetween bothRespondents and the two employees.11While th- record is silent regarding service of a notice of terminationof the 1968 contract,and refers to the service of a "60-day reopening notice"on August 1, 1971 addressed to the 1969 contract,I infer from the record asa whole, especially the fact that the proposed "new" contracts were theprincipal subjectof the negotiations,that the 1968 contractexpired on July31, 1971, and the1969 contract on September30, 1971-the dateson whichthe respective contracts could,according to their terms, be terminated, uponproper notice thereof.The Respondents'brief,as previouslyindicated,proceeds on the premisethat bothcontracts haveexpired. COMMUNITY CONVALESCENT HOSPITALshe found the West Deauthorization Petition (the onecirculated byMrs. Simmons) on her desk, while Mrs.Simmons claims that she turned the document over to Mrs.Talley, and the latter, in turn, says that she knows nothingof the document.While these peculiarities cast someshadow over the reliability of the petitions, the recordprovides no basis for denying authenticity to the signaturesthey bear, and there is no evidence that either Respondenthad any responsibility for the origin or circulation of eitherdocument. In short, I take both deauthorization petitionsto be what their language purports them to be.Doing so, I find in them, in the light of the total record,no legal justification for the bargaining refusal that theRespondents have based on them. They contain nolanguage of revocation or termination of the Union'srepresentative status; the evident thrust of the languageused is that the signatories desire termination of theUnion's "authority" to require membership in the organi-zation as a condition of employment. Assuming, as I do,that the signatories thought theywere signingpetitions toend the Union's representative status,18 it is difficult tobelieve a claim by Mrs. Lidy that she did not know themeaning of the key petition phrase "withdrawal of unionshop authority," in view of her many years of practice as alawyer, and of her experience of some years with the unionshop and union dues checkoff requirements of the 1968and 1969 contracts. Her professed ignorance of themeaning of the phrase does not appear to have deterred herfrom treating the Deauthorization Petitions as "decertifica-tion petitions" in reporting their existence to the Respon-dents' counsel on December 22, nor the Respondents,whose operations she directs, from basing their bargainingrefusal on them.However, a decision on the legality of the refusal doesnot hinge on a determination whether Mrs. Lidy sincerelybelieved the documents to be "decertification petitions" orsimply gave them thatstatus inbad faithas a means ofevading a bargaining obligation,for, assuming,for discus-sion's sake,that she genuinely took them to be "decertifica-tion petitions,"neither these documents nor the West andEast Decertification Petitions that followed them may begiven effect as free and untrammelled expressions ofattitude by the employees toward the Union's majorityrepresentative status. The nub of the matter is that theRespondents had in effect previously repudiated theircollective-bargaining obligation by the adoption of theKaiser plan for employees without consultation with theirbargaining representative.Itwould be a mistake to minimize this action on theground that only two employees were enrolled in the plan.The Kaiser plan coverage is substantially more costly thanthat previously provided under the CAE program, provid-18AccordingtoMrs.Talley,in soliciting signatures for the EastDeauthorization Petition, she told the employees that its purpose was "toget the union out," and Mrs. Simmons stated that she told those shesolicited for theWestDeauthorization Petition that their signatures wouldsignifythat"they did notwant the union." This testimony is uncontradict-ed, and I credit it.19Forexample,the Kaiser plan coverageprovidesmembers(not entitledtoPartA Medicare Act benefits) 150 days of hospitalcare,"withoutcharge," for each injury orillness, whereas the more liberalof the two CAE193ing a substantially wider range of benefits than the latterplan in some major respects. 19 Accepting Mrs. Lidy's claimthat while the 1968 and 1969 contracts were in effect, theRespondents had difficulty enrolling as many as fiveemployees in the CAE program because most had otherhospital and medical facilities available to them, it shouldbe borne in mind, in that regard, that for much of the twocontract periods, the covered employees were chargeablewith one-half the premium cost of the CAE plan, whereas,in contrast, the Respondents absorbed the total cost of themore expensive Kaiser plan for the two employees enrolledin it. The Kaiser plan coverage was not offered to the otheremployees, and we thus have no means of knowingwhether they would have been more receptive to it, with itsparticular benefit program, than to the CAE plan, nor, inthe nature of things, can one measure the impact of theaction on the attitude toward union representation eitherof the two employees or those to whom enrollment in theKaiser plan was not offered, but it is an objective fact thatin the very period of negotiations in which the Union wasseeking to secure optional Kaiser plan coverage for theemployees, the Respondents both rejected the Union'scontract proposals to that end and, in effect disregardingits certified representative status, bestowed the Kaiser planbenefits on the two employees without consultation withthe Union. Such conduct, I conclude, would have a naturaltendency to undermine the Union's effectiveness as abargaining instrument in the eyes of the employees, and itsmajority representativestatus.Thus I find that the deauthorization petitions and thesubsequent decertification petitions were,and are, ineffec-tive to rebut the presumption of majority representativestatus that the certifications carry with them; 20 that byforce of the certifications, the Union was, on December 22,1971, has been at all other material times,and is now, theexclusive collective-bargaining representative of the em-ployees in each of the bargaining units described above,within the meaning of Section 9(a) of theAct; and that bythe refusal to bargain with the Union on December 22, andsince, the Respondents have violated Section 8(a)(5) of theAct, and have interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them bySection 7 of the Act, thus violating Section 8(a)(1) of thestatute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of each Respondent set forth in SectionIII,above, occurring in connection with its operationsdescribed in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe severalstates,and tend to lead to labor disputesplanspaysa maximum total of $2,380, at $34 perday, or,in other words,provides a maximumof 70 days,for hospital room and board(JtExhs 2and 3).That the CAEcoverage provides a benefit such as dental care, notincluded in the Kaiser plan,does not alter the fact thatin so criticallyimportantand costlyan area as hospital care, the Kaiser plan benefits aresubstantially greater than those providedby the CAEprogram.20 For a recent reaffirmation of the presumption, seeN.LR B v BurnsIntl.SecurityServices, 406 U.S. 272, fn. 3 194DECISIONSOF NATIONALLABOR RELATIONS BOARDburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving foundthattheRespondents have engaged inunfair labor practicesviolativeof Sections 8(aX5) and8(axl) of the Act,I shall recommendbelow that they ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policiesof the Act.CONCLUSIONS OF LAWUponthe basis of the foregoing findings of fact, anduponthe entirerecordin this proceeding,Imake thefollowing conclusions of law:1.Respondent West and Respondent East respectivelyare, and have been at all material times, employers withinthe meaning of Section2(2) of the Act.2.The Unionis,and hasbeen at all materialtimes, alabor organization within the meaning of Section 2(5) ofthe Act.3.All housekeeping,dietary, and nursingdepartmentemployees,including licensed vocational nurses,nurses'aides,maids,janitors, laundryemployees and maintenanceemployeesemployed at CommunityConvalescent Hospi-tal,Vallejo,California,excluding registered nurses,guards,watchmen and supervisors as definedin the Act,consti-tute,and haveconstitutedat all times material here, a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act.4.All housekeeping,dietary and nursingdepartmentemployees, including licensed vocational nurses, nurses'aides, maids, janitors, laundryemployees and maintenanceemployeesemployed at CommunityConvalescent East,Vallejo,California,excluding registered nurses,guards,watchmen and supervisors as definedin the Act,consti-tute,and haveconstituted at all times material here, a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act.5.ThesaidUnion is, and hasbeen atallmaterial times,the exclusive representative of all the employees in each ofthe aforesaidappropriateunits for the purposes ofcollective bargaining,within the meaning of Section 9(a) ofthe Act.6.By refusing to bargaincollectively withthe Union, asfound above, Respondent West and Respondent East haveengaged,and are engaging,in unfairlaborpractices withinthe meaning of Section 8(a)(5) ofthe Act.7.By interferingwith,restraining,and coercing em-ployees in the exerciseof rightsguaranteed them bySection7 of the Act, asfoundabove,Respondent Westand Respondent East have engaged,and are engaging, inunfairlaborpracticeswithin themeaning of Section 8(a)(l)of the Act.8.Theaforesaid unfair laborpracticesare unfair labor21 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National LaborRelationsBoard,the findings,conclusions,recommendationsand recommended Order herein,shall, asprovidedin Sec. 102 48 of the Rules andRegulations,be adopted by theBoard and becomeits findings,conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.practicesaffecting commerce within the meaning ofSections2(6) and 2(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act,I hereby issuethe following recommended Order: 211.Medical Manors,Inc., d/b/a CommunityConvales-cent Hospital,its officers,agents,successors,and assigns,shall:(1) Cease and desist from:(a)Granting any health insurance benefitsor any otherterm or condition of employment to any employees in theaforesaid collective bargaining unit applicable to it,without prior consultation with Hospital and InstitutionalWorkers' Union,Local 250,Service Employees Interna-tionalUnion,AFL-CIO,as the exclusive bargainingrepresentative of such employees,or in any other respectrefusing to bargain collectively with the saidUnion, assuch representative,with respect to wages,hours ofemployment,and any other terms and conditions ofemployment of such employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of anyrights guaranteed them by Section7 of the National LaborRelations Act, as amended.(2) Take the following affirmative actionwhich,I find,will effectuate the policiesof the Act:(a)Upon request, bargain collectively with Hospital andInstitutionalWorkers' Union,Local250, ServiceEmploy-ees InternationalUnion,AFL-CIO,as the exclusiverepresentative of the employees in the said bargaining unitfound appropriate above,with respect to their wages, hoursof employment,and any other terms and conditions ofemployment of such employees;and if an agreement isreached,embody it in a signed contract.(b) Post in conspicuous places at its place of business inVallejo,California,including all places there where noticesto employees are customarily posted, copies of the saidattached notice marked"AppendixA." Copies of saidnotice,on forms to be providedby theRegional DirectorforRegion 20 of the NationalLaborRelations Board,shall,afterbeing duly signed bya duly authorizedrepresentative of the said Medical Manors,Inc.,d/b/aCommunity Convalescent Hospital,be posted by itimmediately upon receipt thereof, and maintainedby it for60 consecutive days thereafter,in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken by thesaidMedical Manors,Inc., d/b/a Community Convales-cent Hospital to insure that the said notices it posts are notaltered,defaced,or coveredby any othermaterial.22(c)Notifythe said Regional Director,in writing,within20 days from the date of receipt of a copy of this decision,22 In the event that the NationalLaborRelations Board'sorder isenforced by a judgment of the United StatesCourt of Appeals, the words inthe noticereading"Posted by Order of the National Labor RelationsBoard"shall be changed to read "Posted pursuantto a Judgment of theUnited StatesCourt ofAppeals enforcingan Order of the National LaborRelations Board." COMMUNITY CONVALESCENT HOSPITAL195what steps the Respondent Medical Manors,Inc., d/b/aCommunity Convalescent Hospital has taken to complytherewith.232.Community Convalescent East,itsofficers,agents,successors,and assigns,shall:(1) Cease and desist from:(a)Granting any health insurance benefits or any otherterm or condition of employment to any employees in theaforesaid collective-bargaining unit applicable to it, with-out prior consultation with Hospital and InstitutionalWorkers' Union, Local 250, Service EmployeesInterna-tionalUnion,AFL-CIO,as the exclusive bargainingrepresentative of such employees,or in any other respectrefusingto bargain collectively with the said Union, assuch representative,with respect towages,hours ofemployment,and any other terms and conditions ofemployment of such employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of anyrights guaranteed them by Section 7 of the National LaborRelations Act, as amended.(2)Take the following affirmative action which, I find,will effectuate the policiesof the Act:(a)Upon request,bargain collectively with Hospital andInstitutionalWorkers' Union, Local 250, Service Employ-ees InternationalUnion,AFL-CIO,as the exclusiverepresentative of the employees of Community Convales-cent East in the bargaining unit found appropriate above,with respect to their wages, hours of employment, and anyother terms and conditions of employment;and if anagreement is reached,embody it in a signed contract.(b) Post in conspicuous places at its place of business inVallejo,California,including all places there where noticesto employees are customarily posted,copies of the saidnotice attached hereto and marked "Appendix B." Copiesof the said notice,to be furnishedby theRegional Directorof Region 20 of the National Labor Relations Board,shall,after beingsigned by a duly authorizedrepresentative ofCommunity Convalescent East, be posted by it immediate-lyupon receipt thereof and maintained by it for 60consecutive days thereafter,in conspicuous places,includ-ing all places where notices to its employees are customari-lyposted.Reasonable steps shall be takenby the saidCommunity Convalescent East to insure that said noticesarenot altered, defaced, or covered by any othermaterial.24(c)Notify thesaid Regional Director,in writing,within20 days from the date of receipt of a copy of this decision,what steps the Respondent Community Convalescent Easthas taken to comply therewith.2523 In the event that this recommended order is adopted by the NationalLaborRelations Board,after exceptions have been filed,Paragraph 1(2Xc)of suchrecommended order shall be modified to read:"Notifythe saidRegional Director,in writing,within 20daysfrom the date of this order,what steps the Respondent Medical Manors,Inc., d/b/a CommunityConvalescent Hospital hastaken to complytherewith."24 In the event that the NationalLaborRelations Board's order isenforced by a judgment of the United StatesCourt of Appeals,the words inthe notice reading"Posted byOrder of the NationalLaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of theUnited StatesCourt of Appealsenforcing an Order of the National LaborRelations Board."25 In the event that this recommended order is adoptedby the NationalLabor Relations Board,after exceptions have been filed,Paragraph 2(2Xc)of such recommended order shall be modified to read:"Notifythe saidRegional Director,in writing,within 20daysfrom the date of this order,what steps the Respondent Community Convalescent East has taken tocomply therewith."APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions,theNationalLaborRelations Board has found that we have violated theNational Labor Relations Act, as amended, and hasordered us to post this notice.The Act gives employees the following rights:To engage in self-organization;To form, join, or assist any union;To bargain collectively through representatives oftheir own choice;To engage in activities together for the purposesof collective bargaining or other mutual aid orprotection;To refrain from the exercise of any or all suchactivities,except to the extent that a lawfulagreement, in conformity with the provisions oftheAct, requires membership in a union as acondition of employment.WE WILL NOT grant any health insurance benefits orany other term or condition of employment to anyemployees in the collective bargaining unit describedbelow,without prior consultation with Hospital andInstitutionalWorkers'Union,Local 250,ServiceEmployeesInternationalUnion, AFL-CIO, as theexclusive representative of such employees,or in anyother respect refuse to bargain collectively with the saidUnion,as such representative, with respect to wages,hours of employment,and any other terms andconditions of employment.The said unit consists of allhousekeeping,dietary andnursing departmentemploy-ees, including licensed vocational nurses, nurses'aides,maids, janitors, laundry employeesand maintenanceemployees employed at our convalescent hospital inVallejo,California,excluding registered nurses,guards,watchmen and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any of our employees in theexercise of any rights guaranteed by Section 7 of thesaid Act.WE WILL, upon request,bargain collectively withHospital and Institutional Workers' Union, Local 250,Service Employees International Union,AFL-CIO, asthe exclusive representative of the employees in the unitdescribed above, with respect to their wages, hours ofemployment, and any other terms and conditions ofemployment;and if an agreement is reached,embodyit in a signedcontract. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDMEDICAL MANORS, INC.,D/B/A COMMUNITYCONVALESCENT HOSPITAL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, Box36047, 450 Golden Gate Avenue,San Francisco,Califor-nia, 94102, Telephone 415-556-0335.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, as amended, and hasordered us to post this notice.The Act gives employees the following rights:To engage in self-organization;To form, join, or assist any union;To bargain collectively through representatives oftheir own choice;To engage in activities together for the purposesof collective bargaining or other mutual aid orprotection;To refrain from the exercise of any or all suchactivities,except to the extent that a lawfulagreement, in conformity with the provisions oftheAct,requiresmembership in a union as acondition of employment.WE WILL NOT grant any health insurance benefits orany other term or condition of employment to anyemployees in the collective bargaining unit describedbelow, without prior consultation with Hospital andInstitutionalWorkers'Union,Local 250, ServiceEmployees InternationalUnion,AFL-CIO, as theexclusive representative of such employees, or in anyother respect refuse to bargain collectively with the saidUnion,as such representative,with respect to wages,hours of employment,and any other terms andconditions of employment. The said unit consists of allhousekeeping,dietary and nursing department employ-ees, including licensed vocational nurses,nurses' aides,maids,janitors,laundry employees and maintenanceemployees employed at our convalescent hospital inVallejo, California,excluding registered nurses,guards,watchmen and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any of our employees in theexercise of any rights guaranteed by Section 7 of thesaid Act.WE WILL,upon request,bargaincollectivelywithHospital and InstitutionalWorkers' Union, Local 250,Service Employees International Union, AFL-CIO, asthe exclusive representative of the employees in the unitdescribed abo3e, with respect to their wages, hours ofemployment, and any other terms and conditions ofemployment;and if an agreement is reached,embodyit in a signed contract.DatedByCOMMUNITYCONVALESCENTEAST(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliancewith its provisions may bedirected to the Board's Office,13018 Federal Building, Box36047, 450 Golden Gate Avenue, San Francisco, Califor-nia, 94102, Telephone 415-556-0335.